Cassoday, J.
Most of the questions involved in this case have also been determined in a suit between the same parties in which an opinion is filed herewith. [Ante, p. 590.] The reasons for such determination need not be here repeated. The difference in the two cases, and the further question to be decided, arise out of the fact that the lands affected by that action were situated in the town of Jenny, *612which was wholly detached from Marathon and incorporated into Lincoln county, whereas the land here in question was in that portion of the town of Texas which was detached from Marathon and incorporated into the county of Lincoln, first into what became the enlarged town of Jenny therein, and then into what became the town of Pine River, under the act of 1816.
Sec. 3, ch. 128, Laws of 1874, provided, in effect, for the holding of a joint session of the boards of supervisors of the two counties at the next annual meeting after the organization of Lincoln county, which joint session was required, among other things, to determine upon and fix the proportion of all county property, moneys, taxes, etc., between the two counties, and that a record thereof should be kept by the clerks of each county, and be binding upon each of said counties as to the rights of each to such property, moneys, and taxes, and that such determination should be based upon the amount of assessed valuation of property in each of said counties by the last assessment in said territory. Of course, so far as the land here in question is concerned, the last assessment therein referred to was made by the town officers of what was the town of Texas, in Marathon oounty, in the spring of 1874, and hence their return of the same was made to the county treasurer of the county of Marathon. By that chapter no express provision was made for the collection of the taxes assessed in 1874, from the property in that portion of Texas so detached, by the town officers thereof, nor for the return of the same to the county treasurer of Lincoln county. To cure that defect, ch. 14, Laws of 1875, was enacted, and that did make express provision for such collection and such return, and expressly require the county treasurer of Lincoln county to collect, as then provided by law, all taxes returned delinquent to him by the town treasurer of what was the town of Texas, as it existed in Lincoln county, and required such *613county treasurer of Lincoln county to credit and pay over to the several town treasurers (including the one in Tesas) all of the town or local taxes so returned delinquent.
We do not think this act is in contravention of sec. 23, art. IV, of the constitution, for the reasons given in the opinion filed in the other case. McRae v. Hogan, 39 Wis., 529, relied on by counsel, seems to be clearly distinguishable, since the act in question does not attempt to take from the possession or control of the town officers any portion of the moneys for town or local purposes, but simply requires the collection of such as should be returned unpaid, and then, when collected, the payment back of the same to 'such town treasurer.
The only doubt we have had as to' the validity of the act is whether it was in violation of that clause of the amendment to the fourth article of the constitution, which, in effect, provides that “ The legislature is prohibited from enacting any special or private laws: ... (6) for assessment or collection of taxes, or for extending the time for the collection thereof.” After careful consideration, we are constrained to regard ch. 14, Laws of 1875, in the nature of an amendment to_ ch. 128, Laws of 1874, providing for the division of Marathon and the erection and organization, of Lincoln county. This view is supported by Warner v. Knox, 50 Wis., 429. See, also, Harrison v. Milwaukee, 51 Wis., 658. Had the substance of ch. 14, Laws of 1875, been contained in ch. 128, Laws of 1874, we apprehend no one would have claimed that such provision rendered the act unconstitutional, as being a special or private law for the assessment or collection of taxes. It was certainly not for the assessment of any tax, for such taxes were assessed prior to the time when Lincoln county was organized. Nor would it have been for the collection of a'tax within the meaning of the constitutional provision. It merely would have provided a method by which the collection of taxes previously as*614sessed. should not be stopped and rendered impossible by-reason of the formation and organization of Lincoln county. Since it would have been competent for the legislature to have incorporated such provision in ch. 128, Laws of 1874, in the first instance, we are convinced that it was competent for them to add the same by the subsequent enactment. It has frequently been held in tax cases that where the legislature might originally have authorized the method adopted, a defect by reason of such an omission may be subsequently supplied. May v. Holdridge, 23 Wis., 98; State v. Myers, 52 Wis., 633. This principle was recognized, though not applied, in Kimball v. Rosendale, 42 Wis., 412. That case, however, is distinguishable from this in that the facts above stated did not there exist.
This disposes of all the questions in the case, except such as are covered by the opinions in the other case between the same parties, and in Chicago & N. W. Railway Co. v. Langlade Co., infra, which, to that extent, must be regarded as the opinion, also, in this case.
By the Court.— The order of the circuit court is affirmed.